Fourth Court of Appeals
                                San Antonio, Texas
                                       June 9, 2016

                                   No. 04-15-00805-CR

                                Edward James DWYER Jr.,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B14568
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER

       The appellant’s motion for extension of time to file their brief is granted.   The
appellant’s brief is due July 11, 2016.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court